UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5454 Dreyfus New Jersey Municipal Bond Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/11 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus New Jersey Municipal Bond Fund, Inc. September 30, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.1% Rate (%) Date Amount ($) Value ($) New Jersey87.3% Atlantic County Utilities Authority, Solid Waste System Revenue 7.13 3/1/16 9,120,000 9,119,088 Bergen County Utilities Authority, Water Pollution Control Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/13 1,155,000 1,165,106 Burlington County Bridge Commission, EDR (The Evergreens Project) 5.63 1/1/38 5,500,000 4,719,165 Camden, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 2/15/12 4,385,000 a 4,372,941 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 4,545,000 4,616,266 Camden County Improvement Authority, Health Care Redevelopment Project Revenue (The Cooper Health System Obligated Group Issue) 5.25 2/15/20 2,000,000 2,031,360 Delaware River Port Authority, Revenue 5.00 1/1/30 3,500,000 3,702,125 Delaware River Port Authority, Revenue 5.00 1/1/35 3,500,000 3,687,110 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/21 685,000 a 445,853 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/26 745,000 a 343,445 East Orange Board of Education, COP, LR (Insured; Assured Guaranty Municipal Corp.) 0.00 2/1/28 2,345,000 a 942,995 Essex County, GO (General Improvement) 5.00 8/1/23 15,200,000 17,561,624 Garden State Preservation Trust, Revenue (Open Space and Farmland Preservation Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.75 11/1/28 5,000,000 6,321,550 Gloucester County Improvement Authority, County Guaranteed Loan Revenue (County Capital Program) 5.00 4/1/38 7,000,000 7,465,430 Gloucester Township Municipal Utilities Authority, Sewer Revenue (Insured; AMBAC) 5.65 3/1/18 2,075,000 2,365,002 Higher Education Student Assistance Authority of New Jersey, Student Loan Revenue (Insured; National Public Finance Guarantee Corp.) 6.13 6/1/17 280,000 280,764 Hudson County Improvement Authority, Harrison Stadium Land Acquisition Special Obligation Revenue (Harrison Redevelopment Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/15/34 3,000,000 a 757,860 Mercer County Improvement Authority, County Secured Open Space Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/40 3,290,000 3,417,027 Middletown Township Board of Education, GO 5.00 8/1/25 4,140,000 4,707,760 Middletown Township Board of Education, GO 5.00 8/1/26 2,935,000 3,315,787 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 2,300,000 2,299,793 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.75 6/15/29 2,000,000 1,980,100 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Developmental Disabilities) 6.25 7/1/24 1,240,000 1,254,471 New Jersey Economic Development Authority, Department of Human Services Composite Revenue (Division of Mental Health Services) 6.10 7/1/17 1,540,000 1,559,296 New Jersey Economic Development Authority, EDR (Masonic Charity Foundation of New Jersey Project) 5.00 6/1/18 1,365,000 1,426,739 New Jersey Economic Development Authority, Gas Facilities Revenue (NUI Corporation Project) 5.25 11/1/33 2,780,000 2,767,268 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/20 3,350,000 a 2,280,948 New Jersey Economic Development Authority, Motor Vehicle Surcharge Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/21 2,620,000 a 1,683,009 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/12 1,000,000 a 990,970 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/13 1,000,000 a 950,130 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/15 3,250,000 a 2,827,727 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/17 5,000,000 a 3,870,400 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/18 2,500,000 a 1,821,550 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/20 6,500,000 a 4,125,550 New Jersey Economic Development Authority, Revenue (Hillcrest Health Service System Project) (Insured; AMBAC) 0.00 1/1/22 6,000,000 a 3,317,100 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 9/1/18 2,265,000 2,588,374 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 3,765,000 4,397,520 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 10,000,000 11,572,800 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/27 10,000,000 11,466,300 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 3,000,000 3,286,770 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.60 11/1/34 6,600,000 7,032,168 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.70 10/1/39 5,000,000 5,267,950 New Jersey Educational Facilities Authority, Revenue (Fairleigh Dickenson University Issue) 6.00 7/1/20 4,535,000 4,788,280 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/27 1,000,000 1,017,170 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/27 500,000 514,825 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.00 7/1/33 1,880,000 1,856,538 New Jersey Educational Facilities Authority, Revenue (Georgian Court University Project) 5.25 7/1/37 750,000 760,522 New Jersey Educational Facilities Authority, Revenue (Kean University Issue) 5.00 9/1/21 1,500,000 1,676,175 New Jersey Educational Facilities Authority, Revenue (Montclair State University Issue) 5.25 7/1/38 2,000,000 2,121,620 New Jersey Educational Facilities Authority, Revenue (New Jersey City University Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 12,165,000 12,889,061 New Jersey Educational Facilities Authority, Revenue (New Jersey Institute of Technology Issue) 5.00 7/1/31 2,000,000 2,099,600 New Jersey Educational Facilities Authority, Revenue (Princeton Theological Seminary Issue) 5.00 7/1/29 5,000,000 5,712,850 New Jersey Educational Facilities Authority, Revenue (Princeton University) (Prerefunded) 5.00 7/1/15 120,000 b 139,928 New Jersey Educational Facilities Authority, Revenue (Public Library Project Grant Program Issue) (Insured; AMBAC) 5.50 9/1/17 1,500,000 1,562,715 New Jersey Educational Facilities Authority, Revenue (Seton Hall University Issue) 6.25 7/1/37 5,000,000 5,712,750 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/27 5,000,000 5,085,850 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) 5.00 7/1/34 7,655,000 7,608,075 New Jersey Educational Facilities Authority, Revenue (Stevens Institute of Technology Issue) (Prerefunded) 5.38 7/1/14 2,500,000 b 2,836,075 New Jersey Educational Facilities Authority, Revenue (The College of New Jersey Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/35 7,910,000 8,266,345 New Jersey Educational Facilities Authority, Revenue (The William Paterson University of New Jersey Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/38 3,745,000 3,951,986 New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) 5.00 7/1/27 5,400,000 5,560,110 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.00 7/1/12 1,670,000 1,718,764 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) 6.25 7/1/17 2,730,000 2,805,839 New Jersey Health Care Facilities Financing Authority, Revenue (Atlantic City Medical Center Issue) (Prerefunded) 6.25 7/1/12 2,270,000 b 2,372,967 New Jersey Health Care Facilities Financing Authority, Revenue (AtlantiCare Regional Medical Center Issue) 5.00 7/1/22 3,975,000 4,258,417 New Jersey Health Care Facilities Financing Authority, Revenue (Capital Health System Obligated Group Issue) (Prerefunded) 5.75 7/1/13 3,000,000 b 3,251,580 New Jersey Health Care Facilities Financing Authority, Revenue (General Hospital Center at Passaic, Inc. Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 6.75 7/1/19 550,000 697,884 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) 5.00 1/1/28 2,780,000 2,795,651 New Jersey Health Care Facilities Financing Authority, Revenue (Hackensack University Medical Center Issue) (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/36 2,900,000 3,011,592 New Jersey Health Care Facilities Financing Authority, Revenue (Holy Name Medical Center Issue) 5.00 7/1/15 3,410,000 3,652,076 New Jersey Health Care Facilities Financing Authority, Revenue (Meridian Health System Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/38 4,965,000 5,086,047 New Jersey Health Care Facilities Financing Authority, Revenue (Robert Wood Johnson University Hospital Issue) 5.00 7/1/31 4,950,000 5,137,704 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/23 2,280,000 a 1,608,608 New Jersey Health Care Facilities Financing Authority, Revenue (Saint Barnabas Health Care System Issue) (Insured; National Public Finance Guarantee Corp.) 0.00 7/1/23 3,220,000 a 1,580,086 New Jersey Health Care Facilities Financing Authority, Revenue (South Jersey Hospital Issue) 6.00 7/1/12 655,000 667,000 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/38 5,000,000 5,298,650 New Jersey Health Care Facilities Financing Authority, State Contract Revenue (Hospital Asset Transformation Program) 5.25 10/1/38 13,595,000 13,910,540 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/25 1,000,000 1,041,090 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue 5.00 12/1/26 1,500,000 1,557,465 New Jersey Higher Education Student Assistance Authority, Student Loan Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 6/1/21 9,775,000 10,699,715 New Jersey Highway Authority, Revenue (Garden State Parkway) 6.00 1/1/19 6,645,000 8,345,655 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured: AMBAC and FHA) 5.65 5/1/40 4,480,000 4,481,030 New Jersey Housing and Mortgage Finance Agency, MFHR (Insured; Assured Guaranty Municipal Corp.) 5.70 5/1/20 2,180,000 2,183,270 New Jersey Housing and Mortgage Finance Agency, Multi-Family Revenue 4.95 5/1/41 7,000,000 7,092,820 New Jersey Housing and Mortgage Finance Agency, SFHR 5.20 10/1/25 6,355,000 6,560,012 New Jersey Housing and Mortgage Finance Agency, SFHR 6.38 10/1/28 5,635,000 6,061,513 New Jersey Housing and Mortgage Finance Agency, SFHR 5.25 10/1/37 1,365,000 1,415,014 New Jersey Transportation Trust Fund Authority (Transportation System) 5.00 6/15/20 4,000,000 4,299,560 New Jersey Transportation Trust Fund Authority (Transportation System) 5.50 12/15/23 7,000,000 8,197,490 New Jersey Transportation Trust Fund Authority (Transportation System) 6.00 12/15/38 6,565,000 7,386,282 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 0.00 12/15/24 1,000,000 a 515,370 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; AMBAC) 5.00 12/15/32 10,000,000 10,369,000 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 7.00 6/15/12 2,255,000 2,363,556 New Jersey Transportation Trust Fund Authority (Transportation System) (Insured; National Public Finance Guarantee Corp.) 7.00 6/15/12 3,745,000 3,910,454 New Jersey Transportation Trust Fund Authority (Transportation System) (Prerefunded) 6.00 12/15/18 3,435,000 b 4,523,002 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 60,000 71,398 New Jersey Turnpike Authority, Turnpike Revenue 6.50 1/1/16 160,000 178,301 New Jersey Turnpike Authority, Turnpike Revenue 5.25 1/1/40 5,420,000 5,770,566 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/16 835,000 930,507 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/16 165,000 198,521 New Jersey Turnpike Authority, Turnpike Revenue, (Insured; Assured Guaranty Municipal Corp.) 5.25 1/1/27 3,000,000 3,497,970 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 6.50 1/1/16 3,520,000 4,188,694 North Jersey District Water Supply Commission, Sewer Revenue (Wanaque South Project) (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/19 1,690,000 2,028,321 Port Authority of New York and New Jersey (Consolidated Bonds, 93rd Series) 6.13 6/1/94 3,000,000 3,583,950 Port Authority of New York and New Jersey (Consolidated Bonds, 139th Series) (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/18 11,235,000 12,233,679 Port Authority of New York and New Jersey (Consolidated Bonds, 167th Series) 5.00 9/15/24 3,675,000 4,050,218 Port Authority of New York and New Jersey (Consolidated Bonds, 167th Series) 5.50 9/15/26 7,600,000 8,602,212 Port Authority of New York and New Jersey, Special Obligation Revenue (JFK International Air Terminal LLC Project) (Insured; National Public Finance Guarantee Corp.) 6.25 12/1/15 5,000,000 5,323,050 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 5.00 12/1/20 2,500,000 2,533,800 Rahway Valley Sewerage Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 9/1/30 7,550,000 a 2,608,525 Rutgers, The State University, GO 5.00 5/1/39 3,450,000 3,707,577 Salem County Pollution Control Financing Authority, PCR (Public Service Electric and Gas Company Project) (Insured; National Public Finance Guarantee Corp.) 5.45 2/1/32 1,590,000 1,590,318 South Jersey Port Corporation, Marine Terminal Revenue 5.75 1/1/23 4,000,000 4,638,480 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/34 2,900,000 3,177,385 South Jersey Port Corporation, Marine Terminal Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 1/1/39 6,000,000 6,608,520 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 2,525,000 2,263,158 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 3,000,000 2,357,520 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/29 3,950,000 2,883,382 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.75 6/1/34 2,800,000 1,830,976 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.38 6/1/12 1,000,000 b 1,034,220 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 6/1/12 4,020,000 b 4,167,655 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.75 6/1/13 1,790,000 b 1,979,633 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 10,630,000 b 11,798,343 Union County Improvement Authority, Revenue (Correctional Facility Project) 5.00 6/15/22 1,780,000 1,829,680 Union County Utilities Authority, Solid Waste Revenue (Ogden Martin Systems of Union, Inc.) (Insured; AMBAC) 5.38 6/1/20 4,990,000 4,995,190 University of Medicine and Dentistry of New Jersey, GO (Insured; AMBAC) 5.50 12/1/27 15,425,000 15,589,585 U.S. Related10.8% Government of Guam, GO 6.75 11/15/29 2,000,000 2,097,780 Guam Power Authority, Revenue 5.50 10/1/30 2,250,000 2,223,877 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 1,007,890 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/22 5,000,000 5,409,450 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 10,445,000 10,737,251 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/30 5,000,000 5,166,000 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/27 4,715,000 4,914,539 Puerto Rico Public Buildings Authority, Government Facilities Revenue 6.25 7/1/22 2,000,000 2,277,300 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.75 8/1/37 2,990,000 3,182,526 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 2,230,000 2,434,134 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 9,000,000 9,746,640 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; Berkshire Hathaway Assurance Corporation) 0.00 8/1/54 21,100,000 a 1,681,670 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 8/1/43 18,000,000 a 2,729,880 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Gross Receipts Taxes Loan Note) 6.38 10/1/19 2,000,000 2,003,960 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/25 5,000,000 5,118,300 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Notes) 5.00 10/1/25 2,000,000 2,042,980 Total Long-Term Municipal Investments (cost $540,282,059) Short-Term Municipal Coupon Maturity Principal Investment1.0% Rate (%) Date Amount ($) Value ($) New Jersey; New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) (LOC; JPMorgan Chase Bank) (cost $5,800,000) 0.11 10/1/11 5,800,000 c Total Investments (cost $546,082,059) % Cash and Receivables (Net) .9 % Net Assets % a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Variable rate demand note - rate shown is the interest rate in effect at September 30, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At September 30, 2011, the aggregate cost of investment securities for income tax purposes was $546,082,059. Net unrealized appreciation on investments was $31,864,821 of which $33,033,249 related to appreciated investment securities and $1,168,428 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of September 30, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 577,946,880 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the Board of Directors. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus New Jersey Municipal Bond Fund, Inc. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/Bradley J. Skapyak Bradley J. Skapyak, President Date: November 22, 2011 By: /s/ Bradley J. Skapyak James Windels Treasurer Date: November 22, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
